Appeal from a decision of the Workers’ Compensation Board, filed October 17, 1983, which, upon reconsideration, reaffirmed its decision filed December 29, 1982.
Claimant’s back injury occurred on September 29,1977 while working as a secretary in the employ of International Business Machines, Inc. Claimant continued to work until October 21, 1977 and then a period of time occurred during which, on frequent occasions, claimant was absent from work because of her disability. During this same period of time, the matter was before the Workers’ Compensation Board frequently for determination of the nature and extent of her disability. These determinations varied from full to partial disability.
The decision appealed from found that claimant had a permanent partial disability. The record reveals that claimant was examined by numerous doctors and that there was a wide divergence of opinion among the doctors as to the nature and extent of the injuries sustained, which ranged from permanent full disability to no disability. The board determined that claimant, on the date of its decision, should be classified as having a permanent partial disability with an earning capacity of 75%. Although not uncontradicted, there was substantial evidence supporting the board’s determination and it was for the board to accept or reject conflicts in expert medical testimony (Matter of Collins v Aluminum Co., 44 NY2d 692, 694; Matter of Currie v Town of Davenport, 37 NY2d 472, 476-477).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.